Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148255 & (14)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148255
                                                                    COA: 315549
                                                                    Kalamazoo CC: 85-000251-FC
  KEVIN DEWAYNE CARTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is DENIED. The application for
  leave to appeal the October 11, 2013 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
         t0324
                                                                               Clerk